DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4, 11) in the reply filed on 9/19/2022 is acknowledged.  
The traversal is on the ground(s) that the optional steps / structures of claim 1 do NOT differentiate the apparatus from the recited claim scope.
This is not found persuasive because the fluid drain system and pressure system are contingent in the recited method but not in the recited apparatus (claims 5-10).  In the second method claim grouped with the first method claim, the method steps are not contingent but still restrictable because the burden of the one-way test for restriction under US practice was satisfied.  The apparatus an be used to practice another and material different process as compared to both method claims.  Since the two methods are classified differently from the apparatus, there is deemed a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/19/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
Regarding claim 1, the curing system is interpreted as invoking 35 U.S.C. 112(f) in accordance with the specification on [0032] as a UV curing source.  Note that a system is a generic placeholder and curing is the functional language, in other words the applicant has basically set forth a “system for curing” by choosing not to write this some other way such as a “cure system” which would lack functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essien (US 2014/0035975).
Regarding claim 1, Essien discloses: a method for forming an extruded shape (see method of title, abs; additive manufacturing processes form extruded shapes – [0017] disclose nozzles which pass fluids therethrough to perform micro-extrusion), comprising:
Providing a hydrodynamic nozzle (see [0013] – concentrically aligned nozzles are disclosed as hydrodynamic focusing with core and sheath fluids / liquids);
Providing a curing system (see UV laser irradiation of [0057]);
Providing a material bed (see motion platform of claim 15 / substrate of [0008]);
Providing a control system (control system of [0033]);
Providing a curable sheath fluid and a core fluid (see core fluid and sheath fluid of [0013]) from the hydrodynamic nozzle to form concentric (see Fig. 3 – the flows are concentric);
Depositing at least a portion of the concentric extrusion on the material bed (see platform and/or substrate) to form an extruded shape (see micro-extrusion of [0017] – the core and sheath fluids form an extruded shape when cured – curing of [0057]);
Causing relative motion between the hydrodynamic nozzle and the material bed to form an extruded shape (see moving substrate of [0043]);
At least partially curing a portion of the external curable fluid (curing of [0057] – interpreted as the external sheath fluid);
The optional claim elements are interpreted as contingent limitations not required by the claimed / recited subject matter.  See MPEP 2111.04 regarding the optional nature of contingent clauses as not being required by the claimed subject matter.
Regarding claim 2, the clause “may” is not required by the claimed subject matter and is therefore not required by the claimed subject matter.  Examiner has interpreted that the before or after includes all possibilities. [0057] of Essien indicates that the material is cured before deposition on the platform / substrate.
Regarding claim 3, Essien discloses a UV curing system ([0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Essien (US 2014/0035975) and further in view of Shi (US 2010/0247742).
Regarding claim 11, Essien discloses: a method for forming an extruded shape (see method of title, abs; additive manufacturing processes form extruded shapes – [0017] disclose nozzles which pass fluids therethrough to perform micro-extrusion), comprising:
Providing a hydrodynamic nozzle (see [0013] – concentrically aligned nozzles are disclosed as hydrodynamic focusing with core and sheath fluids / liquids) capable of (it is capable of the recited step);
Providing a curing system (see UV laser irradiation of [0057]);
Providing a material bed (see motion platform of claim 15 / substrate of [0008]);
Providing a control system (control system of [0033]);
Providing a curable sheath fluid and a core fluid (see core fluid and sheath fluid of [0013]) from the hydrodynamic nozzle to form concentric (see Fig. 3 – the flows are concentric);
Depositing at least a portion of the concentric extrusion on the material bed (see platform and/or substrate) to form an extruded shape (see micro-extrusion of [0017] – the core and sheath fluids form an extruded shape when cured – curing of [0057]);
Causing relative motion between the hydrodynamic nozzle and the material bed to form an extruded shape (see moving substrate of [0043]);
At least partially curing a portion of the external curable fluid (curing of [0057] – interpreted as the external sheath fluid);
Essien does not disclose: Providing a fluid drain system with at least one fluid drain.
In the same field of endeavor of additive manufacturing as Essien (see title, abs), Shi discloses: providing a fluid drain system (see suction unit 21 of [0071]; dust-proof portion 20) with at least one fluid drain (see through-holes).
To add the drain system / suction system of Shi to the additive manufacturing apparatus of Essien had the benefit that it allowed for the improved recycle rate of the powder ([0092]) so that the apparatus could perform without pollution.
It would have been obvious to one of ordinary skill in the art to combine the drain system of Shi with the additive manufacturing method of Essien to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved recycle rate of the powder so that the apparatus could perform without pollution.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Essien nor any prior art available discloses: use of a smart fluid as the core fluid (this has been interpreted in light of the specification as a fluid that responds to electric / magnetic field stimulation – such as a ferrofluid).
Smart / ferroelectric / ferromagnetic fluids were not known in the art of methods of using hydrodynamic nozzles with core-sheath fluids before the effective filing date and one of ordinary skill in the art would not have selected a smart / ferrofluid / ferroelectric / ferromagnetic fluid as the core fluid before the effective filing date.
	Therefore, claim 4 is deemed allowable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743